That the defendant was guilty of some crime, was conceded upon the trial. He had committed homicide. The act of killing was perpetrated with a deadly weapon. The only question to be determined by the jury was, whether the crime was murder or manslaughter.
Upon the law applicable to this question, the jury were properly instructed. They were told that if there was an intent to kill, even though that intent was conceived but the instant before the fatal blow was struck, the crime was murder. But if, on the other hand, the blow was struck in the heat of passion, without a design to effect death, the crime was manslaughter. This charge was unobjectionable. The distinction between the crime of murder and that of manslaughter was sufficiently stated. The jury were made *Page 23 
to know that it was their duty to convict the defendant of the one offence or the other, according as they should find upon the question of intent. If they should find that there was an intent to kill, they were to pronounce the defendant guilty of murder. If they should find an absence of such intent, they were to convict of manslaughter only.
But there was evidence to show that, when he struck the deadly blow, the defendant was intoxicated; and the court was asked to charge the jury that, "if it appeared by the evidence that the condition of the prisoner from intoxication was such as to show that there was no intention or motive, by reason of drunkenness, to commit the crime of murder, they should convict him of manslaughter." The court refused so to charge, but, upon this point, instructed the jury "that intoxication never excused crime, unless it was of such a degree as to deprive the offender of his reasoning faculties."
In the proposition as it was thus given to the jury, there was no error. No rule is more familiar than that intoxication is never an excuse for crime. There is no judge who has been engaged in the administration of criminal law, who has not had occasion to assert it. Even where intent is a necessary ingredient in the crime charged, so long as the offender is capable of conceiving a design, he will be presumed, in the absence of proof to the contrary, to have intended the natural consequences of his own act. Thus, if a man, without provocation, shoot another or cleave him down with an ax, no degree of intoxication, short of that which shows that he was at the time utterly incapable of acting from motive, will shield him from conviction. This was, in substance, the doctrine which the jury received from the court in this case. The defendant had struck a blow with a deadly weapon, which had resulted in immediate death. To this act, the law, without further proof, imputed guilty design. If the perpetrator would escape the consequences of an act thus committed, it was incumbent on him to show, either *Page 24 
that he was incapable of entertaining such a purpose, or that the act was committed under provocation. In respect to the latter, there was nothing said by the court, nor any request to charge. Had it been contended that the blow was struck in the heat of passion, it might then have been proper to instruct the jury that, in determining this question, the intoxication of the defendant might well be considered. No such ground appears to have been taken by the counsel for the defence. There was, indeed, some testimony tending to show that the defendant had been struck before he committed the act for which he was tried. But the weight of the testimony is clearly against this theory of the case. It was no doubt judicious, therefore, for the defendant's counsel to refrain from asking the court to charge that the intoxication of the defendant might be considered by the jury in determining whether the blow was struck in the heat of passion, or with premeditated design. Had such a request been made, I think it would have been the duty of the court so to charge; though from the state of the testimony, it is not likely that the result would have been favorable to the defendant.
The Supreme Court seem to have understood that, in all cases where, without it, the law would impute to the act a criminal intent, drunkenness may be available to disprove such intent. I am not aware that such a doctrine has before been asserted. It is certainly unsound. The adjudications upon the question, both in England and this country, are very numerous, and are characterized by a singular uniformity of language and doctrine. They all agree that, where the act of killing is unequivocal and unprovoked, the fact that it was committed while the perpetrator was intoxicated cannot be allowed to affect the legal character of the crime. But when the circumstances are such as to raise the question whether the act was the result of design or the impulse of sudden passion, the intoxication of the accused is a proper subject of consideration. "Drunkenness," says *Page 25 
PARK, B., in Rex v. Thomas (7 Carr.  Payne, 817), "may be taken into consideration in cases where what the law deems sufficient provocation has been given, because the question is, in such cases, whether the fatal act is to be attributed to the passion of anger, excited by the previous provocation, and that passion is more easily excitable in a person when in a state of intoxication than when he is sober." Again, in Rex v. Meakin
(7 Carr.  Payne, 297), ALDERSON, B., says: "With regard to the intention, drunkenness may, perhaps, be adverted to according to the nature of the instrument used. If a man use a stick, you would not infer a malicious intent so strongly against him, if drunk when he made an intemperate use of it, as you would if he had used a different kind of weapon; but, where a dangerous
weapon is used, which, if used, must produce grievous bodily harm, drunkenness can have no effect on the consideration of the malicious intent."
This subject has been well considered by the Court of Appeals in South Carolina, in The State v. McCarts (1 Speers, 384). In pronouncing the judgment of the court, WARDLAW, J., after referring to the language of PARK, B., in Rex v. Thomas,
above cited, and what is said on the subject in Russell onCrimes (p. 8), says: "To this doctrine I subscribe, understanding by it that he who is in a state of voluntary intoxication shall be subject to the same rule of conduct, and the same legal inferences, as the sober man, but that where a provocation has been received, which, if acted upon instantly, would mitigate the offence of a sober man, and the question in the case of a drunken man is, whether that provocation was in truth acted upon, evidence of intoxication may be considered in deciding that question. The law infers malice against the drunkard who, in his phrenzy, shoots into a crowd and kills, he knows not whom, no less than against a sober man for like conduct. And it would be jeoparding the peace and safety of society to say that he who, by half a dozen glasses, is habitually rendered *Page 26 
irritable and fierce, shall be looked upon with more indulgence, when he has barbarously resented a trivial affront, because he had taken the quantity of liquor requisite to make him a savage." So in Kelly v. The State (3 Sm.  M., 518), the defendant had been indicted for murder in killing his slave. It was proved that when the act was committed he was drunk. The counsel for the defendant had asked the court to instruct the jury that they might take the evidence of intoxication into consideration as proof, more or less strong, according to their view of the circumstances, of the absence of that premeditated design required as an indispensable ingredient of murder. The court declined so to charge. In reviewing the case upon error, the Court of Appeals, in Mississippi, say: "The fact of the party being intoxicated has, indeed, been holden to be a circumstance proper to be taken into consideration, where the sole question is, whether an act was premeditated or done only with sudden heat or impulse."
In Pennsylvania, Tennessee and some other states, the crime of murder is classified by statute into two degrees. When the killing is "willful, deliberate, malicious and premeditated," it is murder in the first degree. All other kinds of murder are declared to be murder in the second degree. Where this distinction prevails, it has been held that the influence of intoxication may be considered by the jury in determining whether there had been that deliberation and premeditation necessary to constitute the crime of murder in the first degree. But it has been repeatedly said, when asserting this rule, that it is confined to the question whether the crime is murder in the first or second degree, under the statute. In such a case, deliberation as well as design is a question of fact to be determined by the jury. (Swan v. The State, 4 Humph., 136; Pirtle v. TheState, 9 id., 670; Haile v. The State, 11 id., 154.)
In the case now before us, there was no attempt to show that the act of killing was committed under the impulse of *Page 27 
sudden passion. All that the court was requested to do was, to instruct the jury that if they were satisfied that, by reason of intoxication, there was no intention or motive to commit the crime of murder, they should convict the defendant of manslaughter only. In refusing so to charge, there was no error. If, by this request, the counsel for the defendant meant, as the request seems to have been interpreted by the Supreme Court, that the jury should be instructed to take into consideration the intoxication of the defendant in determining the intent with which the homicide was committed, the proposition is not law. It has never yet been held, that the crime of murder can be reduced to manslaughter by showing that the perpetrator was drunk, when the same offense, if committed by a sober man, would be murder. If, on the other hand, it was intended that the court should instruct the jury that if, by reason of intoxication, the defendant was so far deprived of his senses as to be incapable of entertaining a purpose, or acting from design, the jury were so instructed. This was enough, unless the counsel for the defendant desired to have the jury decide whether the act was not committed in the heat of passion. In that case, his proposition must have been very differently framed.
Upon the whole case, I am satisfied that no error has been committed by the court, and no injustice done the defendant. The judgment of the Supreme Court should, therefore, be reversed, and that of the sessions affirmed.
Judgment of the Supreme Court reversed and that of the General Sessions affirmed. *Page 28